    2:19-cv-03347-DCN
    2:19-cv-03347-DCN        DateFiled
                             Date Filed02/06/20
                                       12/04/19 Entry
                                                EntryNumber
                                                      Number21-2
                                                            8-1             Page
                                                                            Page11of
                                                                                   of88
                                         Exhibit A




                                                                                                 ELECTRONICALLY FILED - 2019 Aug 15 3:54 PM - BERKELEY - COMMON PLEAS - CASE#2018CP0802453
STATE OF SOUTH CAROLINA                    )    IN THE COURT OF COMMON PLEAS
                                           )    FOR THE NINTH JUDICIAL CIRCUIT
COUNTY OF BERKELEY                         )

Alan Wilson, as Attorney General,        )      C/A No. 2018-CP-08-02453
State of South Carolina,                 )
                                         )
                            Plaintiff,   )
                                         )
                  v.                     )
                                         )                       ORDER
                                         )
One Hundred Four Thousand Five           )
Hundred Ninety-Six Dollars ($104,596.00) )
in U.S. Currency,                        )
                                         )
                            Defendant.   )
___________________________________ )

       This civil asset forfeiture action is before the Court on the State of South Carolina’s

motion for summary judgment against interested party, Mr. Dwayne Walker. A hearing was held

on August 13, 2019 before the Honorable Jennifer B. McCoy, Circuit Court Judge. Assistant

Attorneys General Wesley Vorberger, Harley Kirkland, and T. Parkin Hunter were present on

behalf of the State of South Carolina and the Attorney General. Despite receiving notice, Mr.

Walker did not appear for the hearing. By way of background, Mr. Walker was arrested on

December 13, 2017 and $104,596.00 was seized from his home in Berkeley County. At the time

of the seizure, the Defendant Property was found along with various narcotics, drug

paraphernalia, and was hidden inside a bathtub. Aside from providing a general denial in his

answer and producing some tax documents in response to Plaintiff’s First Set of Requests for

Production, Mr. Walker has not meaningfully engaged in this case. He has not responded to

Plaintiff’s interrogatories, requests for admissions, the State’s instant motion for summary

judgment, or provided any counter-affidavits. In conjunction with its motion, the State has

submitted an affidavit from Special Agent Alex Blake at the South Carolina Law Enforcement



                                               -1-
     2:19-cv-03347-DCN
     2:19-cv-03347-DCN         DateFiled
                               Date Filed02/06/20
                                         12/04/19 Entry
                                                  EntryNumber
                                                        Number21-2
                                                              8-1             Page
                                                                              Page22of
                                                                                     of88
                                            Exhibit A




                                                                                                    ELECTRONICALLY FILED - 2019 Aug 15 3:54 PM - BERKELEY - COMMON PLEAS - CASE#2018CP0802453
Division, setting forth the facts of the seizure and demonstrating probable cause was present.

Accordingly, the Court will grant summary judgment in favor of the State of South Carolina and

the Defendant Property will be forfeited to the State.

                                   I.      Standard of Review

       “Summary judgment is appropriate when the pleadings, depositions, affidavits, and

discovery on file show there is no genuine issue of material fact such that the moving party must

prevail as a matter of law.” Rule 56, SCRCP; Knight v. Austin, 396 S.C. 518, 521–22, 722

S.E.2d 802, 804 (2012). “The purpose of summary judgment is to expedite the disposition of

cases which do not require the services of a fact finder.” Englert, Inc. v. Leafguard USA, Inc.,

377 S.C. 129, 133–34, 659 S.E.2d 496, 498 (2008). In determining whether summary judgment

is appropriate, the evidence and all reasonable inferences must be viewed in the light most

favorable to the non-moving party. Town of Hollywood v. Floyd, 403 S.C. 466, 477, 744 S.E.2d

161, 166 (2013). If a party opposing summary judgment relies solely upon pleadings, files no

counter-affidavits, and makes no factual showing in opposition to motion for summary judgment,

the trial court is required to grant summary judgment if, under facts presented by moving party,

he was entitled to judgment as a matter of law. Higgins v. Medical University of South Carolina,

326 S.C. 592, 486 S.E.2d 269 (S.C. App. 1997).

                            II.     Statement of Undisputed Facts1

       On December 13, 2017, $104,596.00 was seized from Mr. Walker at 107 Amberside

Drive, Goose Creek, South Carolina. The seizure was made incident to his arrest for possession

with intent to distribute narcotics. This money was found banded together with rubber bands in

small denominations, hidden in a secret compartment underneath a bathtub, and found along


1
 Many of the following facts were admitted by Defendant via the general denial in his answer
and his failure to respond to Plaintiff’s request for admissions. See Part III.A. infra.


                                                -2-
     2:19-cv-03347-DCN
     2:19-cv-03347-DCN         DateFiled
                               Date Filed02/06/20
                                         12/04/19 Entry
                                                  EntryNumber
                                                        Number21-2
                                                              8-1               Page
                                                                                Page33of
                                                                                       of88
                                                Exhibit A




                                                                                                     ELECTRONICALLY FILED - 2019 Aug 15 3:54 PM - BERKELEY - COMMON PLEAS - CASE#2018CP0802453
with various drug paraphernalia in the residence. This seized money is proceeds derived from

illegal drug sales. Notably, Mr. Walker did not pay taxes on any of the seized money and had no

intent to report the money as income.

       The State of South Carolina initiated this civil forfeiture action in December 2018 to have

the seized money forfeited to that State of South Carolina. Upon proper service, Mr. Walker

timely answered the complaint with two paragraphs:

       1. The Defendant simply states the seized funds were proceeds from legitimate
          sources and his legal customers [sic] interests. The Defendant, Dwayne
          Walker, prays for relief and return of the $104,596.00

       2. The defendant neither admits nor denies all other claims in the complaint at
          this time.

Answer ¶¶ 1–2 (emphasis added). The State then served discovery on Mr. Walker in the form of

interrogatories, request for production of documents, and requests for admissions—all served at

the same time. Mr. Walker only provided copies of his federal and state tax returns in response to

the discovery requests. He did not respond to the interrogatories or requests for admissions.

                                         III.     Argument

A.     The State had probable cause to seize the $104,596.00.

       In order for the Defendant Property to be forfeited to the State, it must be demonstrated

that probable case existed for the seizure.

       Under the statutory scheme involved here, property is subject to forfeiture if used
       in certain specified ways. Such property is considered forfeited and transferred to
       the state “at the moment of illegal use.” Once probable cause exists to believe the
       property was, or was intended to be, illegally used, it may be seized. This seizure,
       along with subsequent forfeiture proceedings, confirms the transfer made at the
       moment of illegal use.

Medlock v. One 1985 Jeep Cherokee VIN 1JCWB7828FT129001, 322 S.C. 127, 130–31, 470

S.E.2d 373, 376 (1996) (citations omitted) (citing and quoting S.C. Code Ann. § 44–53–520(a)–




                                                   -3-
     2:19-cv-03347-DCN
     2:19-cv-03347-DCN          DateFiled
                                Date Filed02/06/20
                                          12/04/19 Entry
                                                   EntryNumber
                                                         Number21-2
                                                               8-1                 Page
                                                                                   Page44of
                                                                                          of88
                                              Exhibit A




                                                                                                          ELECTRONICALLY FILED - 2019 Aug 15 3:54 PM - BERKELEY - COMMON PLEAS - CASE#2018CP0802453
(b), (d)). Such forfeitable property includes: “all monies seized in close proximity to forfeitable

controlled substances, drug manufacturing, or distributing paraphernalia, or in close proximity to

forfeitable records of the importation, manufacturing, or distribution of controlled substances and

all monies seized at the time of arrest or search involving violation of this article. . . .” S.C. Code

Ann. § 44-53-520(a)(8).

       Here, Mr. Walker has admitted, by virtue of both his answer and his failure to respond to

requests for admissions, that the seizing agencies had probable cause to seize the money. South

Carolina Rule of Civil Procedure 36(a) states:

       A party may serve upon any other party a written request for the admission, for
       purposes of the pending action only, of the truth of any matters within the scope
       of Rule 26(b) set forth in the request that relate to statements or opinions of fact or
       of the application of law to fact . . . .

       The matter is admitted unless, within 30 days after service of the request, . . . the
       party to whom the request is directed serves upon the party requesting the
       admission a written answer or objection addressed to the matter, signed by the
       party . . . .

Rule 36(a), SCRCP (emphasis added). “Any matter admitted under this rule is conclusively

established unless the court on motion permits withdrawal or amendment of the admission.”

Rule 36(b), SCRCP.

       Here, Mr. Walker has failed to respond or object to the requests for admissions, which

included requests to admit: “The seizing agency or agencies had probable cause to seize the

money at issue,” “[i]llegal drugs were found in the Residence at the time the $104,596 U.S.D.

was seized,” and the Defendant Property “was proceeds from illegal drug sales.” (Requests for

Admissions ¶¶ 8, 9, 15). In short, Mr. Walker failure to respond results in the admission that

there was probable cause to seize the funds at issue.




                                                 -4-
     2:19-cv-03347-DCN
     2:19-cv-03347-DCN         DateFiled
                               Date Filed02/06/20
                                         12/04/19 Entry
                                                  EntryNumber
                                                        Number21-2
                                                              8-1               Page
                                                                                Page55of
                                                                                       of88
                                            Exhibit A




                                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 3:54 PM - BERKELEY - COMMON PLEAS - CASE#2018CP0802453
       Further, Mr. Walker’s general denial in his answer, to the extent it would not be

considered an admission by the Court,2 does not alter this conclusion.

       Rule 36(a) does not condition the binding effect of requests for admissions upon
       whether the requests address issues asserted or denied in the pleadings. Whether a
       request to admit alters the pleadings depends on the language of the particular
       request to admit. However, if the language of the request for admission
       specifically goes to an issue in the pleadings, the admission resulting from a
       party’s failure to respond to the request may override the pleadings.

Scott v. Greenville Hous. Auth., 353 S.C. 639, 650, 579 S.E.2d 151, 157 (Ct. App. 2003). That is

to say, Mr. Walker’s failure to respond to the State’s request for admissions trumps his attempt to

contradict the allegations in the Complaint by his two paragraph Answer. Thus, Mr. Walker has

conclusively admitted the State had probable cause to seize the $104,596.00. (Requests for

Admissions ¶ 15).

       Lastly, even if this Court were to find Mr. Walker has not admitted there was probable

cause to seize the money at issue, the affidavit and corresponding pictures of Special Agent

Blake make it abundantly clear that there was probable cause. “Probable cause is defined as a

good faith belief that a person is guilty of a crime when this belief rests on such grounds as

would induce an ordinarily prudent and cautious person, under the circumstances, to believe

likewise.” Gowdy v. Gibson, 381 S.C. 225, 230, 672 S.E.2d 794, 796 (Ct. App. 2008), aff’d, 391

S.C. 374, 706 S.E.2d 495 (2011) (quotations omitted) (quoting Lynch v. Toys “R” Us—Del.,

Inc., 375 S.C. 604, 616–17, 654 S.E.2d 541, 548 (Ct.App.2007)). Special Agent Blake’s affidavit

sets out that the money was found in the residence along with various narcotics, drugs

paraphernalia, and was banded together in small denominations and hidden under a bathtub.

(Blake Affidavit at ¶¶ 4–6). Even without the admissions, it is clear that there was probable


2
  “[A] bald general denial, bereft of any demand for proof, or averment of reasonable
investigation or possession of knowledge by an adverse party or hostile person, constitutes an
admission.” 61A Am. Jur. 2d, General Denial, Pleading § 349.


                                                -5-
     2:19-cv-03347-DCN
     2:19-cv-03347-DCN         DateFiled
                               Date Filed02/06/20
                                         12/04/19 Entry
                                                  EntryNumber
                                                        Number21-2
                                                              8-1               Page
                                                                                Page66of
                                                                                       of88
                                             Exhibit A




                                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 3:54 PM - BERKELEY - COMMON PLEAS - CASE#2018CP0802453
cause to seize the $104,596.00 from the residence, based upon how the money was stored and

hidden and the close proximity of illegal narcotics.

B.     Mr. Walker has admitted that the money was proceeds from illegal drugs.

       Notwithstanding a showing of probable cause, “[i]f the person from whom the monies

were taken can establish to the satisfaction of a court of competent jurisdiction that the monies

seized are not products of illegal acts, the monies must be returned pursuant to court order.” S.C.

Code Ann. § 44-53-520(a)(8). Yet here, by neglecting to answer any of the Request for

Admissions, Mr. Walker has admitted “the $104,596.00 was proceeds from illegal drug sales.”

(Request for Admissions at ¶ 8). Thus, it is conclusively established that the drugs were the

“products of illegal acts,” foreclosing on Mr. Walker’s ability to receive the money back. What is

more, Mr. Walker has not provided any counter-affidavit to the contrary or even attempted to put

forth any evidence clearly demonstrating that the Defendant Property was in fact “not the

product of illegal acts.” S.C. Code Ann. § 44-53-520(a)(8). In sum, there is no genuine dispute of

material fact regarding the Defendant Property at issue: there was probable cause to seize it, and

there is no evidence that it is otherwise legitimate money.

                                       IV.     Conclusion

       In sum, Plaintiff’s motion for summary judgment is hereby GRANTED in favor of the

State against Mr. Walker. Notably, Mr. Walker was the lone interested party in the Defendant

Property. Accordingly, Defendant Property is hereby FORFEITED to the State of South Carolina

in the amount of $104,596.00, in accordance with S.C. Code § 44-53-530(e) and (f):

          $1,000 to the South Carolina Law Enforcement Division. See S.C. Code § 44-53-

           530(f).




                                                -6-
    2:19-cv-03347-DCN
    2:19-cv-03347-DCN         DateFiled
                              Date Filed02/06/20
                                        12/04/19 Entry
                                                 EntryNumber
                                                       Number21-2
                                                             8-1           Page
                                                                           Page77of
                                                                                  of88
                                           Exhibit A




                                                                                                ELECTRONICALLY FILED - 2019 Aug 15 3:54 PM - BERKELEY - COMMON PLEAS - CASE#2018CP0802453
          $77,697 to be split evenly between the South Carolina Law Enforcement Division,

           Charleston County Sherriff’s Office, and Mount Pleasant Police Department ($25,899

           each). See S.C. Code § 44-53-530(e)(1).

          $20,719.20 to the South Carolina Attorney General’s Office. See S.C. Code § 44-53-

           530(e)(2).

          $5,179.80 to the South Carolina State Treasurer and deposited to the credit of the

           general fund of the State. See S.C. Code § 44-53-530(e)(3).

The forfeiture of the Defendant Property is hereby CONFIRMED in accordance with S.C. Code

§ 44-53-530(a).



IT IS SO ORDERED.



                                                     ________________________________
                                                     The Honorable Jennifer B. McCoy
                                                     Circuit Court Judge

August ___, 2019
Berkeley County, South Carolina




                                              -7-
 2:19-cv-03347-DCN
 2:19-cv-03347-DCN                 DateFiled
                                   Date Filed02/06/20
                                             12/04/19 Entry
                                                      EntryNumber
                                                            Number21-2
                                                                  8-1              Page
                                                                                   Page88of
                                                                                          of88
                                                    Exhibit A




                                                                                                 ELECTRONICALLY FILED - 2019 Aug 15 3:54 PM - BERKELEY - COMMON PLEAS - CASE#2018CP0802453
                                           Berkeley Common Pleas


Case Caption:              Alan Wilson , plaintiff, et al VS One Hundred Four Thousand Five
                           Hundred Ninety-Six Dollars
Case Number:               2018CP0802453

Type:                      Order/Summary Judgment



                                                       So Ordered

                                                       s/Jennifer B. McCoy #2764



Electronically signed on 2019-08-15 14:29:07   page 8 of 8
